Citation Nr: 1514643	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  12-17 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for anterior and posterior table left frontal sinus fracture.  

2.  Entitlement to service connection for onychodystrophy.  

3.  Entitlement to service connection for tinea pedis.  

4.  Entitlement to service connection for gastroesophageal reflux disorder (GERD). 

5.  Entitlement to a compensable disability rating for allergic rhinitis.  

6.  Entitlement to a disability rating in excess of 50 percent for obstructive sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to September 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This case has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issues of entitlement to service connection for onychodystrophy, tinea pedis and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, he has a current diagnosis of sinus disease was incurred during his active service.

2.  The probative evidence of record demonstrates that the Veteran's allergic rhinitis has been productive of very mildly hyperemic nasal turbinates of normal size and, structure without any evidence of discharge or polyps; although an unrelated septal deviation was noted to account for 60 percent nasal obstruction on the left, there is no probative evidence of greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  

3.  The probative evidence of record demonstrates that the Veteran's obstructive sleep apnea has been productive of requiring the use of a breathing assistance device, a continuous airway pressure (CPAP) machine; there has been no probative evidence of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or the requirement of a tracheostomy.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for sinus disease, claimed as anterior and posterior table left frontal sinus fracture, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for a compensable rating for allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6522 (2014).

3.  The criteria for a disability rating in excess of 50 percent for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.97, DC 6847 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of July 2009 and June 2011 letters sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, private and VA medical records, VA examinations and statements from the Veteran and his representative.  

The August 2009 and April 2013 VA examinations for the Veteran's sinuses, allergic rhinitis and obstructive sleep apnea are adequate for adjudication purposes, as the VA examiners reviewed the Veteran's medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his attorney have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2014).

Analysis

1.  Service Connection 

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is warranted for sinus disease, originally claimed as anterior and posterior table left frontal sinus fracture.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran asserts his current sinus problems are secondary to the anterior and posterior table left frontal sinus fracture that had been incurred in service.  STRs demonstrate that the Veteran underwent surgery in September 2004 for surgical repair of grossly displaced anterior and posterior table left frontal sinus fractures and left orbital roof fracture.  The September 2004 operation report also revealed findings of diffuse bilateral chronic sinus disease based on review of a computerized tomography (CT) scan.  In the August 2009 VA examination, the examiner reviewed sinus x-rays and concluded that the Veteran had residual findings consistent with the traumatic injury to the supraorbital ridge and frontal sinus on the left, although he did not have any active sinus pathology at that time.  In the April 2013 VA examination, the examiner found that there was a good surgical reduction of the left frontal-supraorbital region without any obvious visual abnormalities and without any residual sinus disease and there were no associated neurological changes noted over the surgical site.  He found that the only current nasal finding was non-traumatic septal deviation to the left with approximately 60 percent obstruction, which caused the Veteran's symptoms of nasal congestion and obstruction.  He also concluded that the septal deviation was not in any way related to the traumatic injury in the left frontal region in 2004.  Although the VA examinations found no active sinus disease present, the VA outpatient treatment records from May 2008 to June 2011 reflect that the Veteran has been treated for and diagnosed with sinusitis and sinus disease.  A July 2009 CT scan demonstrated findings of significant sinus disease.  

The Board finds that the Veteran's STRs, the post service medical evidence, and the VA examinations and opinions, taken together, place the evidence in relative equipoise.  Therefore, the Board resolves all doubt in favor of the Veteran, and finds the probative evidence of record demonstrates he has a current sinus disease disability, demonstrated as significant sinus disease in a July 2009 CT scan, which was incurred during his active service, noted as sinus disease in a September 2004 surgical report based upon CT scan findings.  Although the STRs also demonstrated the Veteran underwent surgery for grossly displaced anterior and posterior table left frontal sinus fractures, the probative evidence of record did not demonstrate any currently diagnosed residual disability due to this condition.  Thus, service connection for sinus disease is warranted.  38 C.F.R. §§ 3.102, 3.303 (2014).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

2.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

Allergic Rhinitis

The Veteran's service-connected allergic rhinitis has been rated as noncompensable (0 percent disabling) under DC 6522, which provides ratings for allergic or vasomotor rhinitis.  See 38 C.F.R. § 4.97 (2014).  Under DC 6522, a 10 percent disability rating is provided when allergic or vasomotor rhinitis is accompanied without polyps but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent disability rating is assigned when the allergic or vasomotor rhinitis is accompanied by nasal polyps.  Id.  A 30 percent rating is the maximum available schedular rating under DC 6522.  

The probative evidence of record, including the private and VA medical records as well as the August 2009 and April 2013 VA examinations, does not demonstrate findings of either greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side or nasal polyps needed to satisfy the criteria for the assignment of a higher compensable disability rating under DC 6522.  The medical evidence of record demonstrates that the Veteran's allergic rhinitis has been productive of very mildly hyperemic nasal turbinates of normal size and, structure without any evidence of discharge or polyps.  Although the April 2013 VA examination noted that septal deviation accounted for 60 percent nasal obstruction on the left, this does not demonstrate greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side and the septal deviation noted was not related to any service-connected disability.  

Moreover, these records do not demonstrate any evidence of any additional symptoms or pathology, including additional pathology under the rating criteria for bacterial rhinitis, granulomatous rhinitis, or an injury to the pharynx, which would provide a basis for the assignment of a separate rating or higher rating based on another potentially applicable Diagnostic Code for rhinitis.  See 38 C.F.R. § 4.97, DCs 6521, 6523, 6524 (2014).  

The Board has considered the Veteran's statements regarding the severity of his chronic allergic rhinitis and has relied on his report in determining appropriate disability rating under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7 (2014).  He is competent to report on factual matters of which he has firsthand knowledge and his statements regarding his symptoms are also credible, and thus, probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record which specifically address the rating criteria.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

All things considered, there is no basis for the assignment of a higher compensable disability rating for chronic allergic rhinitis at any time since the date of claim.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3 (2014); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Obstructive Sleep Apnea

The Veteran's obstructive sleep apnea has been rated under 38 C.F.R. § 4.97, DC 6847.  Diagnostic Code 6847 provides ratings for sleep apnea syndromes (obstructive, central, and mixed).  Sleep apnea that is asymptomatic but with documented sleep disorder breathing is rated noncompensably (0 percent) disabling.  Sleep apnea that is persistent, with day-time hypersomnolence, is rated 30 percent disabling.  Sleep apnea that requires the use of a breathing assistance device such as continuous airway pressure (CPAP) machine is rated 50 percent disabling.  Sleep apnea that manifests chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy, is rated 100 percent disabling.  38 C.F.R. § 4.97.  

The probative evidence of record, including the private and VA medical records as well as the August 2009 and April 2013 VA examinations, does not demonstrate findings of sleep apnea that manifests chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires tracheostomy.  The medical evidence of record demonstrates that the Veteran's obstructive sleep apnea has been mainly productive requiring the use of a breathing assistance device, a CPAP machine.  Therefore, the probative medical evidence of record does not more nearly approximate the criteria for a higher 100 percent disability rating for obstructive sleep apnea at any time throughout the duration of the Veteran's appeal.  

The Board has considered the Veteran's statements regarding the severity of his obstructive sleep apnea and has relied on his report in determining appropriate disability rating under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7 (2014).  He is competent to report on factual matters of which he has firsthand knowledge and his statements regarding his symptoms are also credible, and thus, probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record which specifically address the rating criteria.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

All things considered, there is no basis for the assignment of a higher disability rating for obstructive sleep apnea at any time since the date of claim.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3 (2014); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Extraschedular Consideration and Total Disability Rating Based on Individual Unemployability (TDIU)

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's allergic rhinitis and obstructive sleep apnea were contemplated by the schedular criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected allergic rhinitis and obstructive sleep apnea, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, when entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the Veteran has not asserted, and the evidence does not show that he is unemployable due to his service-connected disabilities.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) ; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

Service connection for sinus disease, claimed as anterior and posterior table left frontal sinus fracture, is granted.  

A compensable disability rating for allergic rhinitis is denied.  

A disability rating in excess of 50 percent for obstructive sleep apnea is denied.  


REMAND

In considering the Veteran's reports of onychodystrophy problems since his active service, which he is competent to report on, and the post service medical evidence, including VA medical records, which demonstrates the Veteran was initially treated for onychodystrophy in May 2008, approximately two years after his discharge from active service, an adequate VA examination and opinion are needed to assist in determining whether the Veteran's onychodystrophy disability was incurred in, caused by or is otherwise related to his active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

As for the claims for service connection for tinea pedis and GERD, the Board observes that a timely notice of disagreement (NOD) was filed in June 2009 in response to a November 2008 rating decision.  Therefore, the appropriate disposition is to remand the claims for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially concerning his VA medical records from June 2011 and thereafter, which have not been associated with the record.  Documentation of all efforts to obtain these records should be included in the claims file.  

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination of the Veteran's onychodystrophy (fingernails and toenails).  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's onychodystrophy.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's history and service treatment records carefully.  

Please also note: the Veteran is competent to attest to any lay observable nail/onychodystrophy/onychomycosis symptoms and past treatment, including any continuity of symptoms since his active service.  

All tests of the fingernails and toenails should be performed to determine his current diagnosis.  

The examiner is then asked to answer the following:  

(a).  Please identify all currently diagnosed fingernail and toenail disabilities, including whether onychodystrophy or onychomycosis is present.  

If no fingernail or toenail disability is found, please comment on the diagnoses of onychomycosis/onychodystrophy in the VA medical records.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed fingernail or toenail disability (including onychomycosis/onychodystrophy) was incurred during his active military service, within one year of his discharge, or is otherwise related to any disease, event, or injury during his service.  

It is most essential the examiner provide explanatory rationale for his opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

3.  Provide the Veteran and his representative, a statement of the case addressing his claim for service connection for tinea pedis and GERD.  Only if the Veteran perfects an appeal on these issues should the claims be returned to the Board for further appellate consideration.

4.  Ensure the examiner's opinion is responsive to the determinative issue of etiology of the claimed onychodystrophy at issue in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

5.  Then readjudicate this claim for service connection for onychodystrophy in light of this and all other additional evidence.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


